08/10/2021

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 21-0374

                                        DA 21-0374


  STATE OF MONTANA,

              Plaintiff and Appellee,

        v.                                                          ORiDER
                                                                         IA   L.


  CHARLES ALLEN ARMSTRONG,
                                                                            I 1
                                                                           .7
                                                                          P.       0 721
                                                                       Bowc-:n GrE.--eroit';c:d
              Defendant and Appellant.                                                , ,F.. Court
                                                                     Clerk of Suo7--.1=
                                                                        Stote of Niooto.nr-3




       Charles Allen Arrnstrong petitions this Court for an out-of-time appeal of a
 November 2018 sentence from the First Judicial District Court, Lewis and Clark County.
As grounds, Armstrong states that he did not receive copies of his two sentencing
judgments until July 2020, when he was at the Martz Diagnostic Intake Unit(MDIU) of
the Montana State Prison(MSP). He further states that he filed pleadings for resentencing
in the District Court on October 5, 2020, and that he "received a response, dated
July 17, 2021, denying [his] motions." Armstrong contends that his "stacked" sentences
should include sorne suspended time to be served on probation and "not 15 years at MSP."
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[.]"
       As a threshold matter, Armstrong's Petition, while signed and verified, has not been
served upon opposing counsel—the County Attorney and the Attorney General—in
compliance with pleadings for a criminal case filed with this Court. M. R. App. P. 10(2).
       Available electronic records indicate that on November 7, 2018, Armstrong
received a five-year sentence to the Department of Corrections(DOC)for felony forgery
(common scheme) and a concurrent, three-year DOC sentence for felony deceptive
practices (Cause No. BDC 2018-320). The Lewis and Clark County District Court also
 sentenced Armstrong to a five-year term with the DOC for felony forgery to run
 consecutively (Cause No.BDC 2018-321). Lastly, Armstrong has a five-year, consecutive
 sentence for possession of cocaine from the Butte-Silver Bow County District Court.
       This Court is familiar with Arrnstrong's argument about a "box-car" sentence
 because we have denied Armstrong habeas corpus relief twice in the last year. On
July 7, 2020, we concluded that:
               Arrnstrong's sentences are not illegal. Even though Armstrong does
        not provide any authority for his conclusion, he may be referring to a
        Montana statute where the first five years must be suspended. Pursuant to
       § 46-18-201(3)(a)(iv)(A), MCA (2017),[w]henever a person has been found
        guilty of an offense upon . . . a plea of guilty . . . , a sentencing judge may
       impose a sentence that may include[J" a commitment "to the department of
       corrections with a recommendation for placement in an appropriate
       correctional facility or program; however, all but the first 5 years of the
       commitment to the department of corrections must be suspended[d" This
       statutory scheme provides other options for sentencing, too. A sentence may
       include "any combination of subsections (2) and (3)(a)(i) through
       (3)(a)(vii)." Section 46-18-201(3)(a)(vii), MCA (2017).
               Consequently, Armstrong's sentences are valid because a district
       court may impose "a term of incarceration, as provided in Title 45 for the
       offense, at a county detention center or at a state prison to be designated by
       the department of corrections[1" Section 46-18-201(3)(a)(iii), MCA (2017).
       The Lewis and Clark County District Court as well as the Butte-Silver Bow
       County District Court sentenced Armstrong to the DOC under the existing
       statutory authority for the offense. For forgery, a term in the state prison may
       be five years for a second, or third or subsequent offense, pursuant to § 45-
       6-325(4)(b), MCA (2017). For criminal possession ofdangerous drugs, such
       as cocaine, a person "shall be imprisoned in a state prison for a term not to
       exceed 5 years ...." Section 45-9-102(3), MCA(2017). "Separate sentences
       for two or more offenses rnust run consecutively unless the court otherwise
       orders." Section 46-18-401(4), MCA (2017).

Armstrong v. Kowalski, No. OP 20-0337, 2020 Mont. LEXIS 1993, Order at *4-*5
(Jul. 7, 2020)(Armstrong I).
      Earlier this year, Armstrong argued "that his three, five-year sentences are illegal
because they all run consecutively to each other."              Armstrong v. Bludworth,
No. OP 21-0031, Order, at 1 (Mont. Jan. 26, 2021)(Armstrong 11). He challenged his
                                             2
"15 year MSP sentence" in his second petition for habeas corpus relief.               In a
January 26, 2021 Order, we added the same language as quoted above, explaining that his
two sentences from the Lewis and Clark County District Court as well as the consecutive
sentence from the Butte-Silver Bow County District Court were legal because the courts
ordered them to run consecutively. "As explained previously, he has a valid sentence under
Montana law." Armstrong II, at 2.
       Armstrong has not demonstrated extraordinary circurnstances for an out-of-time
appeal. Armstrong previously sought relief with this Court for his sentences while he was
incarcerated over the last year. This Court has twice reviewed his claim about an illegal
fifteen-year sentence and offered him valid explanations under the law. Armstrong cannot
show how his sentences are invalid because "all but the first five years" are not suspended.
Section 46-18-201(3)(a)(vii), MCA (2017)(ernphasis added). Denial of his Petition will
not result in a gross miscarriage ofjustice. Accordingly,
      IT IS ORDERED that Armstrong's Petition for an Out-of-Time Appeal is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy ofthis Order to counsel ofrecord along with
a copy of his Petition and to Charles Allen Armstrong personally.
      DATED this 10        day of August, 2021.




                                                                 Justices
                                            3